ORDER
NEESE, Senior District Judge.
A review of the record filed with this Court in this appeal reveals that the transcripts of the hearings of November 10, 1987 and March 24,1987, before the United States Bankruptcy Court for the Middle District of Tennessee herein, both of which relate to this appeal, have not been included herein. The Court cannot review properly the merits of the appellants’ claims herein with the record in such a posture.
Therefore, it hereby is
ORDERED that the appellant file such transcripts with this Court within 30 days.